Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/JP2018/001676, filed 1/19/2018, claiming priority to JP Application Nos. JP2017-007930, filed 1/19/2017, and JP2017-058118, filed 3/23/2017.
Election/Restrictions
Claims 1-17 are pending. Applicants’ election without traverse of Group II, claims 4-6, in the reply filed on 3/1/2021 is acknowledged. Accordingly, claims 1-3 and 7-17 are withdrawn, as drawn to non-elected inventions.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 6,207,857 to Anderson, D. et al., which discloses, at col. 6, ll. that compounds corresponding to formula (1) ((see col. 1, ll. 50-55) and within the subgenus recited in claim 6 are cleaved by skin bacteria and by enzymes to produce odor-masking aldehydes and ketones.
Slonczewski, J. et al., Microbiology 2017 at p. 904 documents that Staphylococcus bacteria, as recited in claim 5, are components of the skin microbiome.

	
	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657